Citation Nr: 0006345	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a rating greater than 20 percent disabling for 
residuals of a left cerebral ischemic lacunar infarction.  



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from November 1972 to November 
1976.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
September 1997 which granted service connection for the 
stated disability, assigned an initial 100 percent rating, 
effective from March 11, 1997, and reduced the rating to 
noncompensable, effective from October 1, 1997.  

The Board notes that the veteran was represented throughout 
his appeal by Veterans of Foreign Wars of the United States 
(VFW).  In July 1999, however, the RO received additional 
evidence from the attorney referenced above and forwarded 
that evidence to the Board.  The attorney's letter, on his 
letterhead and dated in July 1999, states that he represents 
the veteran in his claim for a higher rating for his service-
connected disability.  Accordingly, the Board considers the 
veteran's power of attorney in favor of VFW to be revoked, 
effective from the date of the attorney's letter, and 
recognizes Mr. Rutherford as the veteran's representative 
pursuant to the Board's Rules of Practice as codified in 
38 C.F.R. §§ 20.601, 20.603 (1999).  

The Board also notes that the September 1997 rating decision 
also denied service connection for seizures, an increased 
rating for hypertension, entitlement to special monthly 
compensation, and entitlement to dependents' educational 
benefits.  The RO construed a VA Form 9, received in January 
1998, as expressing disagreement with that determination and 
issued a statement of the case concerning those issues in 
March 1999, in which the veteran was advised that a 
substantive appeal must be filed within 60 days or within the 
remainder, if any, of the year following his notice of the 
appealed action.  No further communication was received from 
the veteran regarding those issues.  The veteran's 
representative (VFW), however, addressed the merits of those 
four additional issues in a VA Form 646, dated in May 1999.  
By memo, dated in early June 1999, the RO informed the 
representative at the time that timely appeals had not been 
filed concerning the above mentioned issues and that the only 
issue on appeal was the evaluation of the left cerebral 
ischemic lacunar infarction.  No response was received 
concerning the question of a timely appeal; thus, the only 
issue before the Board is the increased rating issue as was 
certified for appeal by the RO.  


REMAND

The evidence that the attorney submitted contains the 
decision by a Social Security Administration (SSA) 
Administrative Law Judge (ALJ) granting the veteran SSA 
disability benefits.  While the submission did contain some 
medical records, it is unclear whether all of the records 
that were relied upon by the SSA ALJ were provided.  Neither 
has the RO had an opportunity to review the latest evidence 
submitted in conjunction with the veteran's appeal.  In that 
regard, the attorney did not provide a written waiver of 
initial RO consideration of the evidence.  Because the Board 
has accepted the additional evidence under the provisions of 
§ 20.1304(c), and lacking a waiver of initial RO review of 
the evidence, a Remand is required, in part, to give the RO 
an opportunity to obtain the missing SSA medical records and 
to review all of the additional evidence in the first 
instance.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  With any needed signed releases from 
the veteran, which should be obtained 
through his attorney, the RO should 
request copies of up-to-date records of 
any examination or treatment, VA or non-
VA, that the veteran has received for his 
service-connected stroke residuals.  All 
records so received should be associated 
with the claims file.  

2.  The RO should also request copies of 
all medical records that were relied upon 
by the SSA in the January 1999 ALJ 
decision that granted SSA disability 
benefits.  

All records so received should be 
associated with the claims file.  

3.  The RO should conduct any other 
evidentiary development deemed necessary 
by the record.  

4.  Upon completion of all development of 
the record, the RO should again consider 
the veteran's claim for an increased 
rating for the service-connected 
residuals of his stroke.  If action taken 
remains adverse to him, the veteran and 
his attorney should be furnished with a 
supplemental statement of the case 
concerning all evidence added to the 
record since the March 1999 supplemental 
statement of the case, and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



